Dykman, J.
There was no defense to this action, and there is no merit in the appeal from the judgment. The defendant" piled a quantity of sand against the brick wall of the plaintiffs’ building, and the pressure was sufficient to push in the wall. The fact of the breach was undisputed, and no adequate cause was assigned therefor, except the pressure resulting from the bank of sand, and with the verdict of the jury in favor of the plaintiff we must assume that to have been the cause. The use by the defendant of his premises in a manner that injured the property of the plaintiff was wrongful, and rendered the defendant liable for the damage which resulted from such use. The judgment and order should be affirmed, with costs. AH concur.